NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 RICHARD FELIX BARRIGA, II, Appellant.

                             No. 1 CA-CR 14-0348
                              FILED 10-01-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2009-150342-001
                 The Honorable M. Scott McCoy, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Terry M. Crist, III
Counsel for Appellee

DeBrigida Law Offices, P.L.L.C., Glendale
By Ronald M. DeBrigida, Jr.
Counsel for Appellant
                            STATE v. BARRIGA
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Jon W. Thompson joined.


W I N T H R O P, Judge:

¶1            Richard Felix Barriga, II (“Appellant”) appeals his conviction
for intentional or knowing child abuse under circumstances other than
those likely to produce death or serious injury. Appellant argues the trial
court erred in denying his motion for a directed verdict1 because the State
presented insufficient evidence that he acted “intentionally or knowingly.”
For the reasons that follow, we affirm.

             FACTS AND PROCEDURAL BACKGROUND2

¶2            In October 2010, a grand jury issued an indictment, charging
Appellant with intentionally or knowingly causing his infant son, C.B., to
suffer physical injury or abuse under circumstances other than those likely
to produce death or serious physical injury, a class four felony and domestic
violence offense. See Ariz. Rev. Stat. (“A.R.S.”) §§ 13-3601, -3623(B)(1).3 The
case proceeded to trial, and at the conclusion of the State’s case-in-chief,
Appellant moved for a directed verdict. The trial court denied the motion.
Following a seven-day bench trial, the court found Appellant guilty and
placed Appellant on probation for a term of three years. We have
jurisdiction pursuant to A.R.S. §§ 12-120.21(A)(1), 13-4031, and 13-4033(A).

                                 ANALYSIS

¶3           We review de novo the denial of a Rule 20 motion. State v.
Parker, 231 Ariz. 391, 407, ¶ 69, 296 P.3d 54, 70 (2013). A judgment of


1      See Ariz. R. Crim. P. (“Rule”) 20 (“Judgment of Acquittal”).

2      In reviewing a claim of insufficiency of the evidence, we view the
facts and inferences therefrom in the light most favorable to sustaining the
verdict. See State v. Girdler, 138 Ariz. 482, 488, 675 P.2d 1301, 1307 (1983).

3     We cite the current version of the statutes because no revisions
material to our decision have occurred since the date of the offense.


                                      2
                            STATE v. BARRIGA
                            Decision of the Court

acquittal is appropriate only when there is no substantial evidence to
support the conviction. Ariz. R. Crim. P. 20(a); State v. Scott, 177 Ariz. 131,
138, 865 P.2d 792, 799 (1993). Evidence is substantial if it could be accepted
by any rational trier of fact as sufficient to support the essential elements of
the crime beyond a reasonable doubt. State v. West, 226 Ariz. 559, 562, ¶ 16,
250 P.3d 1188, 1191 (2011) (citations omitted).

¶4            To convict Appellant of child abuse under A.R.S. § 13-
3623(B)(1), the State was required to prove that, (1) under circumstances
other than those likely to produce death or serious physical injury, (2)
Appellant intentionally or knowingly (3) caused C.B. to suffer physical
injury or abuse. Appellant concedes the State met its burden with regard
to parts (1) and (3), but argues the State’s evidence as to part (2) is
“unsubstantial” because the State presented “no direct evidence that
[Appellant] inflicted the injury.”

¶5             Appellant’s argument that the trial court erred in relying on
circumstantial evidence is unavailing. “Both direct and circumstantial
evidence should be considered in determining whether substantial
evidence supports a conviction.” West, 226 Ariz. at 562, ¶ 16, 250 P.3d at
1191 (citation omitted). The mere existence of plausible alternatives is
insufficient to overturn a trier of fact’s findings. See generally Parker, 231
Ariz. at 407-08, ¶¶ 70-73, 296 P.3d at 70-71; West, 226 Ariz. at 563, ¶ 18, 250
P.3d at 1192. If reasonable minds could disagree as to the inferences that
could be drawn from the facts, a directed verdict of acquittal is improper.
West, 226 Ariz. at 563, ¶ 18, 250 P.3d at 1192 (citations omitted).

¶6             At trial, the State presented the testimony of several
witnesses, including C.B.’s treating medical providers, indicating the
injuries sustained by C.B. were non-accidental. The State also presented a
medical professional who had evaluated C.B. and testified to a degree of
medical certainty that C.B.’s injuries were the result of acute “abusive
trauma.” C.B.’s mother and half-sibling each testified that Appellant had
care and custody of C.B. during the time the injuries likely occurred -– the
evening when C.B. displayed intense crying, chest popping, and vomiting.
In his defense, Appellant argued the testimony provided was inconclusive
as to the time the actual injuries occurred, and other potential perpetrators
had motive and opportunity to inflict C.B.’s injuries. The court rejected
Appellant’s defense. See State v. Clemons, 110 Ariz. 555, 556-57, 521 P.2d 987,
988-89 (1974) (recognizing it is the trier of fact’s exclusive role to weigh the
credibility of testimony). Viewing the evidence in the light most favorable
to sustaining the verdict, we conclude the State presented substantial
evidence to survive a motion for a directed verdict.


                                       3
                 STATE v. BARRIGA
                 Decision of the Court

                    CONCLUSION

¶7   We affirm Appellant’s conviction.




                      :ama




                             4